Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 2/09/2022.
Claims 1-20 are pending for this examination.

Terminal Disclaimer 
The terminal disclaimer filed on 2/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,956,343, and US Patent No. 10,437,745 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Prior art teaches communication systems between mobile / portable devices and servers or other computing devices with encryption systems wherein authentication packets are transmitted between the devices and decrypted using secret keys or encryption keys and validated at the receiver side in order to establish a communication between the devices, however, the prior art does not fairly teach or suggest, individually or in combination, a system .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Troia et al. (US 10,749,680) teaches a system for setting a secure communication between a vehicle and a remote device, including using an identifier, signature, code, and the validation / authentication of these during communications.
Litichever et al. (US 2018/0225230) teaches a system for establishing secure communication between peripheral devices including an isolator device which intercepts and analyzes communications between the peripheral devices where an authentication / verification is performed before allowing secure communications. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183